 


109 HR 4584 IH: Insular Rate for Cellular Customers Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4584 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Bordallo (for herself, Mr. Faleomavaega, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require rate integration for wireless interstate toll charges. 
 
 
1.Short titleThis Act may be cited as the Insular Rate for Cellular Customers Act. 
2.Rate integration for wireless communications servicesSection 254(g) of the Communications Act of 1934 (47 U.S.C. 254(g)) is amended by adding at the end the following: For the purposes of the preceding sentence, a provider of a commercial mobile radio service shall, with respect to any interstate services for which there are separately-stated toll charges, be treated as a provider of interstate, interexchange telecommunications services..   
 
